Case: 1:19-Cv-01216 Document #: 1 Filed: 02/18/19 Page 1 of 9 Page|D #:1

IN THE UNlTED STA'I`ES DISTRICT C()URT
F(_)R '1_ _HE NORTHER_N_ I)_IS'I__`RICT OF ILLINOIS
` ' n EASTERN DIVISION ' ' ' `

LABORERS’ PENSION FUND, LABORERS’
WELFAR_E FUNI) OF TIIE HEALTH AND
WELFAR_E DEPARTMENT OF THE
CONSTRUCTION AND GENER_AL
LABORERS’ DISTRICT COUNCIL OF
CHICAGO AND VICINITY, THE CHICAG()
LABORERS’ DISTRICT COUNCIL RETIREE
HEALTH AND WELFARE FUND and
CATHERINE WENSKUS, not individually, but
as Administrator of the Funds,

Plaintiffs, Case No.: 19 C 1216
v.

K.L.F. ENTERPRISES, INC., a corporation
Registered to do business in Iliinois,

V\_/V\_/V\_/VW\./\.J\_/WWVV\./\./\_/

Defenclant.
COMPLAINT

Plaintiffs Laborers’ Pension Fund and Laborers’ Welfare Fund of the Heal’di and Welfare

Department Of the Construction and General Laborers’ District Couneil of Chicago and Vicinity,

the Chicago Laborers’ District Council Retiree Health and Welfare Fund, and Catherine

Wenskus, Adininistrator of the Funds (hei'einafter collectively “Funds”), by their attorneys,

Patl‘ick T. Wallace, Amy N. Carol!o, G. Ryan Liska, Katherine C. Mosenson, and Sara S.

Sehumann and for their Complaint against Defendant K.L.F. Enterprises, Inc., state the
following:

C()UN'I` l
(Failure to Timely Pay Employee Benefit Contributions)
i. Jurisdietion is based on Sections 502(€)(1) and (2) and 515 cf the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(l)' and

 

Case: 1:19-cv-01216 Document #: 1 Filed: 02/18/19 Page 2 of 9 Page|D #:2

(2) and 1145, Section 301(a) of the Labor Management Rclations Act (“LMRA”) of 1947 as
almeida.29_<€-[8~¢@j'§`_l8"_5@»`28 U&S_-`C-`_§`_l3`3_'1;¢<1`11<1federal ¢61_§;1_1'11011¢¢“<i `j

2. Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),
and 28 U.S.C. §1391 (a) and (b).

3. The Funds are multiemployer Trusts established pursuant to Section 302(0)(5) of
the LMRA. 29 U.S.C. § 186(0)(5). The Funds maintain their respective Plans, which are
multiemployer benefit plans within the meanings of Sections 3(3) and 3(3'7) of ERISA, 29
U.S.C. § 1002(3) and 37(A), pursuant to their respective Agreements and Declai‘ations of 'l` rust
in accordance with Section 302(c)(5) of the LMRA. The Funds have offices and conduct

business within this 'District.

4. Plaintiff Catherine Wenskus is the Administrator of the Funds, and has been duly
authorized by the Funds’ Trustees to act on behalf of the Punds in the collection of employer
contributions owed to the Funds and to the Construction and General District Council of Chicago
and Vicinity Training Fund, and with respect to the collection by the ands of amounts which
have been or are required to be withheld from the wages of employees in payment of Union dues
for transmittal to the Construction and General Laborers’ District Council of Chicago and
Vicinity (the “Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within

the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

5. Defendant K.L.F. Enterprises, lnc. (hereinafter “Company”) conducts business
within this District and was at all times relevant herein an employer within the meaning of
Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section 30l(a) of the LMRA, 29 U.S.C.

§135(0).

 

Case: 1:19-cv-01216 Document #: 1 Filed: 02/18/19 Page 3 ot 9 Page|D #:3

6. The Union is a labor organization within the meaning of 29 U.S.C. lSS(a). The
Union and Company have been paities to a__ C_'-o-lle:c'ti'v':e l?_$argai_nin_g Agieement i(“Agl€€ant”), nat
all times reievant, and at least Since, December ll, 2014 (See attached Exhibit A, a copy of the
Company’s “short form” Agreement entered into between the Union and Company that adopts
and incorporates the Master Agreements between the Union and various employer associations,

and also binds the Company to the Funds’ respective Agreements and Declarations of Trust).

7. The Funds have been duly authorized by the Construction and General Laborers’
District Council of Chicago and Vicinity Training Fund (the “Training Ftind”), the Midwest
Construction lndustry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety
Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust
(“LECET”), the Builders Association (“BAC”), Chicago Area lndependent Construction
Association (“CAICA”), the CISCO Uniform Drug/Alcohol Abuse Program (“CISCO”), the
Industry Advanceinent and (“IAF”), and the Laborers’ District Conncil Labor Management
Committee Cooperative (“LDCLMMC”), to act as an agent in the collection of contributions due

to those funds

8. The Agreement and the Punds’ respective Agreements and Declarations of Trust
obligate Company to make contributions on behalf of its employees covered by the Agreement
for pension benefits, health and welfare benefits, for the training fund and to submit monthly
remittance reports in which Company, inter alia, identities the employees covered under the
Agreement and the amount of contributions to be remitted to the Funds on behalf of each
covered employee Pursuant to the terms of the Agreement and the Funds’ respective
Agreements and Declarations of Trust, contributions which are not Submitted in a timely fashion

are assessed liquidated damages at twenty percent (20%) of the report amount pitts interest

3

 

Case: 1:19-cv-01216 Document #: 1 Filed: 02/18/19 Page 4 ot 9 Page|D #:4

9. The Agreement and the Funds’ respective Agreements and Declarations of Trust
require itli_e` Coinpai`iyton-submit its books and records-into theFundson:den_ia_n_d__i`or -ai'i_aiidit_to_':_ n
determine benefit contribution compliance On or about August 14, 2018 the Funds provided the

Company with a written demand for the audit period, covering June l, 2015 forward.

10. The Agreement further obligates the Company to obtain and maintain a surety
bond to insure future wages, pension and welfare contributions, and Company has failed to

obtain and maintain a surety bond.

11. Notwithstanding the obligations imposed by the Agreement and the Funds’
respective Agreements and Declarations of Trust, Company performed covered work during the

months of June 1, 2015 forward, but has:

(a) failed to submit reports and contributions to Plaintiff Laborers’ Pension Fund for
the period of June 2015 forward, thereby depriving the Laborers’ Pension Fund of contributions,
income and information needed to administer the Fund and jeopardizing the pension benefits of

the participants and beneficiaries;

(b) failed to submit reports and contributions to Plaintiff Laborers’ Welfare Fund of
the Health and Welfare Department of the Construction and General Laborers’ District Council
of Chicago and Vicinity for the period of June 2015 forward, thereby depriving the Weifare Fund
of contributions, income and information needed to administer the Fund and jeopardizing the

health and welfare benefits of the participants and beneficiaries;

(c) faiied to submit reports and contributions owed to Piaintiff Laborers’ District
Council Retiree Heaith and Welfare Fund of the Construction and Generai Laborers’ District
Council of Chicago and Vicinity for the period of June 2015 forward, thereby depriving the

4

 

Case: 1:19-cv-01216 Document #: 1 Filed: 02/18/19 Page 5 ot 9 Page|D #:5

Retiree Welfare Fund of contributions, income and information needed to administer the Fund
l and jeopardizing the health and welfare benefits-of then:pai"ticip'_ai_it_:s and beneficlaiies, n ii

(d) failed to submit reports and contributions to Laborers’ Training Fund for the
period of Iune 2015 forward , thereby depriving the Laborers’ Training Fund of contributions,

income and information needed to administer the Fund and jeopardizing the training fund

benefits of the participants and beneficiaries; and

(e) failed to report and pay all contributions owed to one or more of the other
affiliated funds identified above for the period of June 2015 forward , thereby depriving said
fund(s) of contributions, income and information needed to administer said fund(s) and

jeopardizing the benefits of the participants and beneficiaries

12. The Company’s actions in failing to submit timely reports and contributions
violate Seetion 515 ofERiSA, 29 U.S.C. §1145, and Section 301 ofthe LMRA. 29 U.S.C. §185,

and federal common law interpreting ERISA, 29 U.S.C. §1132 (g)(2).

13. Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of
the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agreement and the
ands’ respective Trust Agreements, Company is liable to the Funds for delinquent
contributions, liquidated damages, interest, audit costs, reasonable attorneys’ fees and costs, and

such other legal and equitable relief as the Court deems appropriate

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant K.L.F. Enterprises, Inc. as follows:

 

Case: 1:19-cv-01216 Document #: 1 Filed: 02/18/19 Page 6 ot 9 Page|D #:6

a. ordering K.L.F. Enterprises, Inc. to submit benefits reports and contributions for

' ':the'tiin"e period of 'Jiii`i_'é`j()-`l 5` fo'l:-'\j\-',E`n_rd;"- . ._

b. entering judgment in sum certain against K.L.F. Enterprises, Inc. on the amounts
due and owing pursuant to the amounts pleaded in the Complaint, from June 2015 forward
reports, if any, including contributions, interest, liquidated damages assessed at twenty percent

(20%) of the report amount, and attorneys’ fees and costs;

c. ordering K.L.F. Enterprises, Inc., to submit its books and records to the Funds
auditor for a fringe benefit and Union dues compliance audit for the period from June, 1, 2015

forward;

d. enter judgment in sum certain against K.L.F. Enterprises, Inc., on amounts due
and owing pursuant to the audit including interest, liquidated damages, audit cost and attorney

fees and costs;

e. ordering K.L.F. Bnterprises, Inc., to obtain and maintain a surety bond in

accordance with the terms and conditions of the agi'eement; and

f. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate
COUNT II
(Failui'e To Submit Reports and Pay Union Dues)

14. Piaintiffs i‘e-allege paragraphs 1 through 13 of Count 1 as though fully set forth

herein.

 

Case: 1:19-cv-01216 Document #: 1 Filed: 02/18/19 Page 7 ot 9 Page|D #:7

15. Pursuant to agreement, the Funds have been duly designated to serve as collection

éséfi_ii far f'hé"Ufl_'iOii iii fletth 'F'_iind$"h_fi‘f@ib€.sii eisen ihs aiiihi>rifi¢ts`ssilest"il'sl_ii.¢iiii)l¢)'sré_ _ _ _

union dues which should have been or have been deducted from the wages of covered

employees

16. Dues reports and contributions are due by the 10‘h day following the month in
which the work was performed Dues reports and contributions which are not submitted in a

timely fashion are assessed liquidated damages

17. Notwithstanding the obligations imposed by the Agreement, the Company has
performed covered work during the months of June 2015 forward and has failed to withhold
and/or report to and forward union dues that were deducted or should have been deducted from
the wages of its employees for the period of June 2015 forward, thereby depriving the Union of

income and information

18. Pursuant to the Agreement, the Company is liable to the Funds for the unpaid
union dues, as well as liquidated damages, audit costs, reasonable attorneys’ fees and costs as the
Union’s collection agent, and such other legal and equitable relief as the Court deems

appropriate

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendant K.L.F. Enterprises, Inc.:

a. ordering K.L.F. Entei'prises, Inc., to submit its June 2015 forward reports and

contributions ;

 

Case: 1:19-cv-01216 Document #: 1 Filed: 02/18/19 Page 8 ot 9 Page|D #:8

b. enteringjudgment in sum certain against K.L.F. Enterprises, lnc., on the amounts

due and owingi if any,' as'r_eve`a_le`d_ b`y'"i_h_e reports tobc 's'ubini_tted,_ including dues _c'onti'i_b_i_itio:hs_,_ _ _ _' _'

liquidated damages, and attorneys’ fees and costs; and

c. awarding Piaintiffs any further legal and equitable relief as the Court deems

appropriate

Respectfully submitted,
LABORERS’ PENSION FUND, et al.

By: /s/ Sara S. Schumann
One ofPlainfz'jjfs’ attorneys

Laborers’ Pension and Welt`are Funds
Office of Fund Counsel

ill W. Jackson Blvd., Suite 1415
Chicago, IL 60604

(312) 692-1497

SaraS§chhilpwf.com

February 18, 2019

 

-CV-01216 Doctiment #: 1 Filed: 02/18/19 Page 9 ot 9 Pag€|D #19
CONSTRUCTIDN & GENERAL LABORERS’
DlSTR|CT COUNC|L OF CH|CAGO AND ViClNiTY

AFF|LiATED Wi`i'H THE LABORERS' iNi'ER-\.iA`flONAL UNION OF NORTH AMER!CA
$99 i-t<Ctii\‘tOCK DRWE » Suiii 3m ¢ suits Riccs, it nash » PHDNE; 530/653.3134 » FA;;;§;o;;,$;-..sa§_t

  

 

 

 

- iimEPENoEiir consinucnoii indu`sTi-u' corrective anticipath Asneeiiiiaii_r

  

:tit.ihamn`et#_’:da-uigrui§o;tndti:soaa `i-§ t'.- 'i-¢‘.. " ` ' f‘.f_?!"-' i".: § ,' '-'i_./m » ‘{i-r. sr mits[¢qgr_\' ~i l
indep-rat Ls>tstii' Oshtt cmi)iot Cit::i.;rom;i tit;'.nt,i twice ir.ie<-\r.ior¢t umw ¢i.\,'¢m mm ¢’ii_,~;¢r}_ rim.i'§q“"“i';q;nd tow "[i,,i;~,)g'r\s games twu-§§
mining tow tbs 1_. 2. -i. 5. 6. ¢-S. ?5. :§. st itt. iii. 152 m 269.233.552.6.'.1,1001. io:»s, iorz, nain witt any rim iota umw tim my m iran iii
isnd-:o;m§tooa twau"i. mo tr-toir<.'\t:fr-; ihs sustain sess oi cost. tan, noqu wit swan icm¢;~i xai~,i, intiman saw W`~},,L mm met

- andrew to tamm tie '-ion raw tx landowners maria attain gm agrati-sam a itt moran s, i-¢ aim a qua initqu .

ta_ las wit too nature rothon referring meantime rrdor S.>:‘¢.=on am ci ira iiLR»\, as norman iii tie emoioi,-e¢i non ao iiiit‘mrei ernoii:i;o ma na texas o| '
reprimand mass w won notes too aba cain int marion ns income rise vacation is usa on in uaw-t tang ama or aaa to m r
dm °= or metro raw antenna iii oct asarco ss ore is man a team housing wis int usa a - _ ma . =
rr-_oka n nor asath et term i_'-.iog miss ii an nn Ero;`ia;sr irwin mcwan thin ns to assume violates few is rr Wsm. offeror ama n umw ' 5
mri spirit fire fit row itva et manor rem susan omit rio simon rs mae von am ana immigrant a iam rain
end suarez us non ii rr.a:i bore to berman nn warrant onset marine umw of pew-s miami

2_ Lsoo: conn rita miner andrew ama the tpp:`:n\'a €oae<..'v¢ evening A}nor:eoiiei. as -i=si;t»atai cri ita ' earliest lie vii`\cn are m Btiir.'ers
Ase.iou_tita. _v»e draw Hoa_ rothman €ci's'.r¢~ofon modaitoio._iia Ce‘w,o tim rul Coi‘trv:t:rs swint de tri-cain regarding modern w Ctimo
verdict Coriiittoz' maddox re men Co-.<:oaots nonunion oi crain diem ita sanitation marin ci amos iiit\to; cowan irs roe rmaososa¢o f
G;:ri».{al martorano l-‘_io-na 'i'i*al aid C¢§i'=q wmata tie moots t»'.\»'nrmerai camden Asso:.‘ztioit ihs kinds acids-n human miners harrison ina
lance Snu ram variation lite ute courts Comicm moodan us item caowaoit-Aasoditio.ioi easier major its mgic-im Cmiasoukuodi$oa mci
ai ceta emi-rpi stanton viii vista tie iran cr its tissan trial wore ten an unsworn ii in ngpa cancer 94 muhammad noia owqu too mm
of ns ram m Fmiam m tie noia to side stat aim wire mri o armed lion agreemeri has n estab'ei‘t.»o. vitiate stan tie tamm retroactivity heart
mo summit newman owns ams in ita norman Ct¢ou'ra Beioah'i'¢ Agmmttsi.

3_ foia emmett tamm ma Eooio-,a ManeV.-;fo»,smio\il storm 'ri.~reess oisi.so otr minimis are t. toia.; S?.m;uhoweifao:~e.kra t.
201-t Sé.€§pam:er¢o~aoiim i.ans:iod$t.iooai¢oweaanosoie i.aiis.s=_\i aaaatstooasinoau kinse-iii-oqsain'-;-ttwrtio monahan brennan
iii its sole deuth Ef&c€~et .\r.e 1.2013\ the tim mae rue shall ties:t?.tt) patton

v 4. erection D:.‘o:t‘~o¢'is ar»:i stadium 11a timing stiff tim isom ss noon oi customs aurora i:\'tia~io~i tea assume mmbw¢'p don aid same
_- doesn ach noone as ne titan star from fm to m andrea are stit'i russ mo~ihi;io iia castrou Unitn drive the sims eo viewed wave umw amato rst
" SMM§ do moran -'r¢€o mm dea we é¢~$'noi. on movaes‘mmu tours gross nassau room easements iamii\>nniyi>siod. rm usi tim mario
tim orr ot tie month tom-ho the moon for anton n'ddo¢uxi:rii were mm ii its Eopi-a-n irs to t;n¢ty wit trip among to ne arm or re thread time want
funds mai an reqwa wants miami ii suit be ¢oE;aivdto tri union iu ix win oi odtnot')on,'nuucit¢ atm-iq ioa.

Ti\c Ennc;wshmtat*o¢q»istet:\wmcaionandweiobnha meibooiiiaanentotoy-tsroxaoem}esmz¢rtte imoih‘éthqimrusion ivm.»'sot
"W-=`*Jri°:§aw rdi-tmi firms want toms am M orr w se mm a mims ii o¢ dower wm mae cuts tr iii omaha mann not
martin the imitation-tamm nut toiqu lim-tenn ioron‘ohssehdodoa'¢>m woman LPtreomi/n-ciss:inr¢uos inpo-toiin nom wnwb;mio>orir
iowth dedmhasara trans umwst stat te iran ky a andrus chen praise n iteLzb-o:m' Fo’itlcti louie Ti'i¢ ingram omit be you wmata ne mut rowan
months swoniiobttiawninosiauoLFLiot-o¢uei-iiiooatie litton quitma\iciitomuou¢re;;tma¢sti:uad

5. \'i'oitt iiriiio”et$-:o. Tios hutchinson at sort storm its santana custom arresting maxim am az sort twin ne Urtoo'i- tries and maine initio
o'oi°ousaito¢ih initiotiut\i‘sstaaamioi.io=edto>m,a amend freeman sme.niiei usinwpo\a¢do;rammnu nn mmi m rammaaiaaigau
norm each io te attainment now notation us advantages in uncommon oaii manner umw et mower ransoman as
omni-jai tager ne A;remm shall oz mined or otherwise settlor !o solomon by any invidious diso;ie: two or martin mg tim mm min ward urie-

m o the riot
. _6. manner .‘ri~a annum mentioning n i manw,gosrairarsotrordm\cw. stat ioimiouiorsto-oorr:aoi tramunti-mite bido».~ie.itiiusa¢
oioo.uli'iio;`or\. dian`t.x¢emt:gor norma rooms straust mismmaapeuo.'t meantime-ith mt saniun viii o.wed awareness upwanm»
M&Wh¢etiém. unmm=sptosioalmoiwbmmdm outcrn\inwouuttemoioor.simrm ‘tiu anome measure hotégniore¢§autrs
ot its monthsan for prompt cement oi co*i>'o',ooi' iran am otiar oswmr¢qiatd inou ita amount beam ran-nan somers ins mm in maxim the
pfm*e$tmmted.

 

?. Fr'rca wm ne E=»;»\aor zones to paint mooth ten ii isber to mr umw ssi concrete sending amounts to the irwin and rican Dapwrmt ot
ne routmio»t and erisa maris iiktriei ¢ooo:J ot tatum am via-ti,i, ita in.oiorr rain-on two admin umw stats eaton nixon the F<x rita eaton
media Wimldi)n vd amici bivens uslw Couic_it ot mario aid utility nrmti§oa' ard tc£ii'eg inst Fuoct tin crime Aru laborerqu million

. . maine minimis
ltd iii pit-ira miami nat rs seriatim Psiii:w, retiring am other tires core iran ry toy aaoi'izod again oi ne Em;-io;-tr a el proper mu, rid situations
immoraan to re horne or its wet streams m ensure assn-ho it.;i_g_a_ro:iie to enact iam the continuous rare noon a-:toiooiia.'m iii r¢,-»ri form to ha a
anew maintain time no o'r-o roe mar to me apprising game dawnwanaii. _

3. Goivnd auto-comm 1a induces fled met M`zr¥fno harmon thu. a tim there dodson be moines to in wingo cities ways stream
maine ia ina aid owing marin ‘o tai of a ignorance ooitvrfsite piwoos Ni daeodzd cammisano is simms to fmi ind drum arbitration tom
three dtm~id. $hooii me Em.dc~,er tail woom,t=w'iW-'i in ttti) threaten w/ b'n¢'n; grievance aware vitiates b_{ gutter-or construe or volume nunn bit vote hr ad
wharf trott w harm brine crim io<o!om umw iam mar-siu motion the come ro:oio;i term ins ina its unsound to soto or senate re non
has demise aim'mmmi oitraoaw'»$ror stop basin oo¢wdt.iiors. izit:io in ne imoir~:r to weir wait dam to ii.¢ thin certain a té_:d~'no Qdi'.t.-ee
await meadows moon ii toy cream c on await ita gai oz tim ina remit tire my aim ass no merit am hardin m mt aaa to at ma
dies ti hoist mm n ii cassidy assumed am mm i.i'iiri the Wm's right to idea tconori\ic. eaton is in addition itt and mt_in our ct ).s rights mike ita grievance crow
girl \‘m::c ramsey to ooiied mata notatioth initiate motivation simrd is martin rnptoytd. the Uoon my am ot red tate a steam fm minds ina m-

oouuioa sees _

s. twam. h tie witt ofe'r,r uaw in the murrah unnamed or ooi'a.ronoi iia imier haines or swanson 112 ot ss usaa won or mean
is assent hit ss oco\dti>\dv.‘<i'i salt or Uaéaia'titt the rwcinnroi vw:er.\\‘istt)acerpoia:eu' .tdo¢!, stan be limbo-umw the tommoirid`moi'ia dhs
wanton tm anew nat event rio ios-z into tea tim easde tamm moot to ita union ot tire sua or trader aid aaa in named itt il masat-rymer wm
Urs'tv\ lo o'~‘oioo tha terms iiih'i martin a _

10- MM- Th°$ lawton mr fmc h id torts mo ma irm me i. 2013 arises otis slim-s1 aim trenton sir/st zon,‘ind am wooten wis
. sur west mae has haas gains-dun no‘.'r,e, boreman neil bratton pain men ie»>:i'-.ed messina any ith oornnrethan man is eagst to huntritfonoaio,

ot the dart to warrior amend trit!\;wenini timm imitation iii its norms ot nev curran times ric»iii:attia mower int tie U»~i worse tool heard iv dunn
ei>:\$olbio association easement hcofi>o‘ottm then m this marital m assume iii= harms for mt is iii ne raw negotiate germane ind name ai- it.:
darden eliminates warrant trans aid adams mm 01 lanham is assn not ins thin soin ito) w more nat iran tim days peoria remington omni w.-.»
crane coram screening winner _ _
tt. Ezo;oxbn. `i'r-s itc-emory teton-nmu ha or ref meat ot the appraise colum inquire jin.~¢oreoiii) ano omaha from itt Empie,orto sector ih_s
tamm what freud curiam ant suit ial branti-ies d moot-grim too adames mead term moines zoinoatidge aid att-tot hatch sommers oil ltd
ignorant ss l wynn i‘~e critical £WJ¢€S~

...' ::;. i,: -._~‘Q_;')Q ;c; !:*§;‘ :fi`_\(: _
kim `,\ __ A‘,/r 4;`~»- £.i \. i\.}?i-", . ._ _ l i
mail }:F _ ,/,/“",`,`-*C}‘/ f lgp h
,~

 

 

 

 

 

 

 

 

 

 

 

 

 

inn u¢.: f
norman v pp a a. m `; _rm rr .
titao¢rtoi>iionoom. _»;g§&~__e;§-»r_ - ay.»¢;,_, j
' "" -“" ' .,~.»_.. ' :
‘ c~'Z/;‘»'f ‘::'.“.'.J'£-o:{/ . " “"“ .. '
w , ///;;,,_/»-' ’/‘\_ f;¢’-,t-;eer!-WM.:»..¢W'"' _i_` '\`"‘\ib -"?q\_ _ 5
.- ~ - .*. /"’ , ,, : _»,.» -"»_-_-._- ~ p.
missiouciioiimo ozaw,(t'itooaii;"> .-i a / ` iswim, - -.
D=sttiitrr entities of diem Aiii:ivu;ii-tri' § k--“
M “‘°“*"“’
By- »{¢'5§ F.C¢(‘qu'. LW\HN §§ oi{tt.~b €,V', j 1_"’_/, jif. \';; .t_)J?,-`= ii _l\j`~. "" , § t'__ ""!.'i f,l):t_' ;..
/ :=»- icio,r. suit rd to Cotsi
;,-_ neff , to rain ';>"-;r -=i,u i»,~ "Fr-?. ;1.= 'T»:» ,k
. coates lo‘¢ierde, S~=<rilzrr~T¢tuwr-' w itas;n.n»miaaii
' " D‘-‘- -.";_';/~'.-'1 £»-'('r'. \i _'t.i? .i" {_¢."-s.'¢r-" i' -f'-“"'\
warrant aaa -~~- ~.___ '“is.-i.oim~¢ei '

Et?ec'a'e.iu'-si.€t|t$ WH!TE~LQCA\UN|DH ' WAFW-TRUS¥FUNU s PlHK-DISTHE€TC'GL|H|IL * EDLD'ENTPWT{R '555?""

 

 

